internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr date date legend index number number release date in re taxpayer entity foreign city cpa firm individual a date a date b dear this replies to a letter dated date forwarding taxpayer’s request for an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 for the taxable years ended on dates a and b the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during the tax years at issue taxpayer operated in the non-u s market through entity a wholly-owned u s subsidiary from an office in foreign city entity is represented to be a separate_unit described in sec_1_1503-2 and sec_1 a - 6t g in re plr individual a is a partner in cpa firm and states that taxpayer engaged cpa firm to prepare the u s federal consolidated_income_tax_return and all applicable elections and statements for taxpayer and its subsidiaries for the taxable_year ended on date a individual a further states that the taxable loss incurred by entity was included in the u s tax_return of taxpayer for the taxable_year ended on date a and that the omission of the election pursuant to sec_1_1503-2 was an oversight during the taxable_year ended on date b taxpayer did not experience any transactions which it considered were of a complex or unusual nature as compared with the transactions in the prior calendar_year therefore as the results of its operations were consistent with the prior year taxpayer prepared its own tax_return for the tax_year ended on date b using the federal tax_return for the prior year as prepared by cpa firm as a guideline and checklist for the necessary elections and statements as cpa firm had included entity’s loss in the calculation of the u s consolidated_net_operating_loss in the federal tax_return for the prior year but failed to make and advise taxpayer to make the necessary elections and certifications taxpayer was unaware of the necessity to make the elections and certifications in its federal tax_return for the taxable_year ended on date b taxpayer is applying for relief before the failure to make the elections is discovered by the irs sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 in re plr based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 for the taxable years ended on dates a and b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer sincerely allen goldstein reviewer office of the associate chief_counsel international
